Citation Nr: 0511517	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation for a psychoneurosis 
in excess of 30 percent for the period prior to March 28, 
1988.

2.  Entitlement to an evaluation for a psychoneurosis, 
recharacterized as post-traumatic stress disorder (PTSD), in 
excess of 50 percent for the period after March 28, 1988 to 
January 28, 1991.

3.  Entitlement to an effective date earlier than August 25, 
1993, for an award of a 100 percent rating for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The lengthy remote procedural history pertaining to this 
appeal will be set forth in the factual background section 
below. In view of the current award of a 100 percent rating 
by the RO, effective August 25, 1993, and the arguments 
advanced on appeal, the Board finds that characterization of 
the issues as set forth on the title page of this decision is 
appropriate.

When this case was last before the Board of Veterans' Appeals 
(the Board) in March 2004, it was remanded for further 
notification action under the VCAA. Appropriate notification 
has been completed, and the case is now ready for final 
adjudication.

The veteran appears to raise a claim for an earlier effective 
date for a TDIU.  This matter has not been developed for 
appellate review.  Contentions may be altered by the action 
taken below assigning an earlier effective date for the 100 
percent rating.  If he desires, following promulgation of 
this decision, specific contentions may be set forth at the 
RO.

In March 1996, the veteran and his spouse testified at a 
hearing before a hearing officer at the RO.  A transcript of 
that hearing is of record.

FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for an equitable disposition of the issue has been 
accomplished. 

2.  The veteran's original claim of entitlement to service 
connection for a nervous condition was received on December 
7, 1971.

3.  Service connection was denied in a February 1972 
determination, and the veteran filed a notice of disagreement 
in February 1973; a September 1975 rating decision granted 
service connection for anxiety reaction with history of 
cerebral concussion, and assigned a 30 percent rating 
effective from December 7, 1971.

4.  In a February 17, 1976 statement, the veteran requested 
reopening of his claim because his disability had worsened.

5.  A May 1976 rating determination continued the 30 percent 
rating; in statements received in July 1976 and January 1977, 
the veteran expressed disagreement with the 30 percent 
rating; no statement of the case was issued.

6.  The schedule for rating psychiatric disabilities was 
amended effective from February 3, 1988.

7.  A July 1989 rating decision increased the rating to 50 
percent, effective from March 29, 1988, said to be the date 
of claim.

8.  The term "considerable" utilized in the rating criteria 
prior to Feb 3, 1988, describes a level of social and 
industrial impairment equivalent to that represented by the 
term "definite" in the amended criteria as of February 3, 
1988.

9.  For the period prior to March 29, 1988, the appellant 
demonstrated moderately severe symptoms productive of 
considerable social and industrial impairment prior to 
February 3, 1988, and definite social and industrial 
impairment after February 3, 1988.

10.  For the period after March 28, 1988 to January 27, 1991, 
the appellant demonstrated increased PTSD symptoms productive 
of considerable social and industrial impairment.

11.  From January 28, 1991, the evidence shows that the 
veteran was demonstrably unable to obtain or retain 
employment due to his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
nervous condition prior to March 28, 1988, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.130, 4.132, Diagnostic Codes 9400, 9411 (effective prior to 
and after February 3, 1988).

2.  The criteria for a rating in excess of 50 percent for a 
nervous condition, recharacterized as PTSD, for the period 
after March 28, 1988 to January 28, 1991, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.130, 4.132, Diagnostic Codes 9400, 9411 (effective on and 
after February 3, 1988).

3.  The criteria for a 100 percent rating for PTSD on and 
after January 28, 1991, are met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.132, Diagnostic Code 
9411 (effective on and after February 3, 1988).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Contentions

The appellant generally contends that symptoms associated 
with his nervous condition, recharacterized as post-traumatic 
stress disorder, were of such severity that a total 
disability rating is warranted from the original date of his 
claim, December 7, 1971. He maintains that he initiated 
appeals in February 1973, February 1976, and January 1977 
which remain pending. He asserts that his mental disability 
is productive of a total disability evaluation from the 
initial date of claim, December 7, 1971. 

Specifically, in memoranda dated in October 2000 and February 
2002, the veteran asserts the following through his 
representative, in support of his claim for higher ratings 
from the original date of his compensation claim: (1) a 
February 1973 statement is a notice of disagreement to the 
RO's February 1972 denial of service connection for a nervous 
condition and he did not receive the RO's November 1973 
statement of the case, thus the claim remains in appellate 
status from December 7, 1971 original date of claim; (2) a 
February 17, 1976 statement initiated an appeal of an initial 
30 percent rating assigned in a September 1975; (3) 
statements dated in July 1976 and January 1977 initiated 
appeal of a May 1976 rating decision denying an increased 
rating, and no statement of the case was ever issued; (4) the 
pending appeals warrant an earlier effective date for a total 
disability evaluation, effective from the original date of 
claim, December 7, 1971. 

A.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004). For the purposes of this decision, the Board will 
assume that the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the veteran's pending claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that much of the notification and 
development of the record in this case occurred decades prior 
to the VCAA becoming law. However, the VCAA and the 
implementing regulations were in effect when the veteran's 
claim was most recently considered by the RO. In March 2004, 
the Board remanded the case for further development 
consistent with the VCAA, and the RO sent the veteran a 
letter in April 2004, providing the notice required under the 
VCAA and implementing regulations. 

The pertinent facts in this case are not in dispute. 
Consequently, there is no additional evidence or information 
that could be obtained pertinent to the claim. Therefore, no 
further development is required under the VCAA or the 
implementing regulations.

In sum, the Board is of the opinion that any deficiencies in 
the RO's development and consideration of this claim amount 
to no more than harmless errors and that further delay in the 
resolution of this claim to correct such deficiencies is not 
warranted, particularly in view of the fact that a claim, as 
discussed below, has been pending since the 1970's.




B.  Law and Regulations

Claims

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed. See 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004). Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim. 38 C.F.R. § 3.155. Such informal claim must identify 
the benefit sought. Further, VA or uniformed services medical 
records may form the basis of an informal claim for increased 
benefits where a formal claim of service connection has 
already been allowed. 38 C.F.R. § 3.157. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim.

Appeals

An issue is placed in appellate status by the filing of a 
notice of disagreement (NOD). Archbold v. Brown, 9 Vet. App. 
124, 130 (1996)([pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process]). A NOD is a written communication from 
a claimant or his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result. The NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review. 38 C.F.R. § 20.201. The NOD must 
be filed within one year from the date that the RO mails 
notice of the determination. See 38 C.F.R. § 20.302(a).

The request for appellate review is completed by the 
claimant's filing of a substantive appeal (VA Form 9 or 
equivalent) after a statement of the case (SOC) is issued by 
VA. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2004).

Rating Criteria

The Board notes that organized psychiatry first recognized 
PTSD as a disorder in 1980. See Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition (American 
Psychiatric Association, Feb. 1980) (DSM-III). PTSD was added 
to VA's Schedule effective April 11, 1980. See 38 C.F.R. Part 
4 (1980).

Prior to that time, VA rated traumatic neurosis as an anxiety 
disorder and, pursuant to then-existing regulations, see 
former 38 C.F.R.§§ 4.125 and 4.126 (1981), had based its 
psychiatric evaluations on the standards of the second (1968) 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM), Second 
Edition (II). DSM-II made no reference to delayed onset of 
anxiety neurosis. The third edition of the DSM (DSM-III) 
specifically noted that the symptoms of the new diagnostic 
category, PTSD, could "emerge after a latency period of 
months or years following the trauma."

Effective on and prior to October 9, 1981, psychoneurotic 
disorders were evaluated pursuant to 38 C.F.R. § 4.132 
(1981). 

The veteran's psychiatric disability, was previously rated as 
an anxiety disorder, 30 percent disabling in September 1975 
rating decision, under 38 C.F.R. § 4.132; Diagnostic Code 
9400. 

Under Diagnostic Code 9400 a 100 percent rating was assigned 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community. Totally incapacitating psychoneurotic 
symptoms bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as phantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior. Demonstrably unable to 
obtain or retain employment.

A 70 percent evaluation was provided when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was seriously impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was pronounced impairment in the ability to obtain 
or retain employment. 

A 50 percent rating was assigned when there was substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and when, by reason 
of psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in severe 
industrial impairment. 

A 30 percent rating was assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment. 

A 10 percent evaluation was assigned for less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of moderate social and 
industrial impairment. A noncompensable rating was provided 
when there were neurotic symptoms that may somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability. 38 C.F.R. § 4.132 (1981), 
Diagnostic Code 9400.

The three criteria for a 100 percent rating are independent 
of one another; only one needs to be met to be awarded a 100 
percent disability. Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

During the pendency of the appeal, on February 3, 1988, the 
section of VA schedule for rating disability due to PTSD was 
revised. See 53 Fed. Reg. 21-24 (1988) (effective February 3, 
1988) (codified at 38 C.F.R. 4.132 (1988)). The amended 
criteria changed the prime criterion for a 10 percent rating 
from "moderate" to "mild"; the 30 percent criteria kept 
the first use of "definite" and replaced "considerable" 
with "definite" for the second descriptor (industrial 
impairment); the descriptors for the 50 percent level changed 
from ". . . relationships substantially impaired . . . 
severe industrial impairment," to "considerably impaired . 
. . considerable industrial impairment," respectively; the 
70 percent descriptors changed from "...relationships 
"seriously impaired" . . . pronounced impairment in the 
ability to obtain or retain employment," to "severely 
impaired . . . severe impairment in the ability to obtain or 
retain employment," respectively. Compare section 4.132 
(1987) with 4.132 (1988). The criteria for the 0 percent and 
100 percent disability ratings were not changed by the 1988 
amendments.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the General Counsel 
of the VA issued a precedent opinion interpreting the terms 
"mild," "definite," and "considerable," as applied in 38 
C.F.R. § 4.132 (1993). See VAOPGCPREC (O.G.C. Prec. 9-93), 59 
Fed. Reg. 4753 (1994). In that opinion, the term "definite," 
the criterion for a 30 percent evaluation, was defined as 
"distinct, unambiguous, and moderately large in degree," 
while the term "considerable," the criterion for a 50 percent 
evaluation, was defined as "rather large in extent or 
degree." Id. The VA, including the Board, is bound by such 
interpretation. 38 U.S.C.A. § 7104(c).

The General Counsel has also determined in analyzing the 
application of the adjectival descriptors of level of 
psychiatric disabilities used in the VA rating schedule, that 
"moderate" (prior to February 8, 1988) and "mild" on or 
after February 8, 1988, are the equivalent. They describe the 
same level of disability. VAOPGCPREC 9-93 (1993) (O.G.C. 
Prec. 9-93 (1993)). 

Significantly, in April 1976 psychiatric examination, the 
veteran was diagnosed with anxiety reaction. Psychiatric 
examinations from August 1977 through June 1988 diagnosed 
various disorders including personality disorder of anti-
social type, psychoneurosis anxiety type, generalized anxiety 
disorder and explosive personality, and organic mental 
disorder, organic personality, and anxiety syndrome. From 
October 1988 VA examination, the veteran has been 
consistently diagnosed with PTSD. 

The initial 30 percent rating was awarded for anxiety 
reaction in September 1975 rating decision under diagnostic 
code 9400. After the diagnosis was changed to PTSD in October 
1988, the RO increased the rating to 50 percent in a March 
1989 rating decision, finding the level of disability existed 
from March 29, 1988, the date of the claim for increase. In 
an August 1999 rating action, the rating was increased to 70 
percent effective from July 14, 1998 under diagnostic code 
9411, for PTSD, however, this rating was revised in a 
September 2000 rating to 100 percent, effective from August 
25, 1993, said to be the date of the claim.

VA regulations pertaining to the evaluation of service-
connected mental disorders were again revised effective in 
November 1996. Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total. The newly-revised regulations now provide a 
single set of rating criteria, codified at § 4.130, to be 
applied to all service-connected mental disorders, and they 
now require, among other things, that psychiatric diagnoses 
conform to the provisions of the most recent (fourth) edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders ("the DSM IV"). See 38 
C.F.R. § 4.125(a) (2004).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships. 

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Where the law or regulations governing a claim change while 
the claim is pending, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria unless the 
law specifies to the contrary. See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991) (overruled on other grounds.) 
VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 
33,422 (2000). Kuzma v. Principi, No. 03- 7032 (Fed. Cir. 
Aug. 25, 2003).

In determining an appropriate evaluation for a disability, 
the VA applies a schedule of percentage ratings of reduced 
earning capacity in civil occupations due to specific 
injuries or combinations of injuries. 38 C.F.R. § 4.1. A 
proper rating of a veteran's disability contemplates its 
history and must be considered from the point of view of the 
veteran working or seeking work. 38 C.F.R. §§ 4.1, 4.2. When 
evaluating a disability, any reasonable doubt regarding the 
degree of disability is resolved in favor of the claimant. 38 
C.F.R. § 4.3. 

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates that rating's criteria. 
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.





Effective dates

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, the 
effective date of an award of benefits shall generally not be 
earlier than the date the claim for those benefits was 
received. If, however, an original claim of entitlement to 
service connection is filed within the initial post- service 
year, service connection may be granted effective the day 
following separation from active service or the date 
entitlement arose. 38 C.F.R. § 3.400 (b)(2)(i).  As a general 
rule, effective dates are the date of the receipt of the 
claim or the date entitlement arose, whichever is later.  
Generally increases cannot be assigned prior to be factually 
shown.  38 C.F.R. § 3.400.

Section 5110(g) of title 38, United States Code, also 
authorizes an exception to that rule, providing that the 
effective date of an award of, or increase in, compensation 
"pursuant to any Act or administrative issue ... shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue." The statute authorizes retroactive payments for up to 
one year prior to the date of claim or the date of 
administrative determination of entitlement, whichever is 
earlier.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3. 

C.  Background

The veteran sustained injuries in an automobile accident in 
1968, which resulted in head trauma. On hospitalization at 
the Naval hospital, radiographs were normal, and the 
assessment was a concussion. A 1969 x-ray showed non-
displaced hairline fracture of the right body of the 
mandible, and closed reduction of the fracture was performed. 

The veteran's VA Form 21-526, claim of entitlement to service 
connection for a nervous condition and injuries received in 
an automobile accident, was received at the RO on December 7, 
1971.

A February 1972 rating decision denied service connection. 
The veteran filed a notice of disagreement, received at the 
RO in February 1973. In November 1973 the RO issued a 
statement of the case to the veteran's address of record. 
However, in a September 1974 statement, the veteran advised 
that he never received the statement of the case. He provided 
additional arguments and medical records in support of his 
claim.

The veteran underwent VA examination in July 1975, and his 
medical history of accident trauma and coma for three days 
was noted. After recovery, he was sent to duty in Vietnam. 
The service records do not reflect combat service, and his 
military awards do not include any decorations indicative of 
combat duty. His psychological disorder was noted as related 
to head trauma, with onset after the accident. He complained 
that he was very nervous, had memory loss, could not handle 
tension, was violent, and had nightmares. The examiner noted 
that the veteran sustained a cerebral concussion in the 
accident and was reporting that he could not work because he 
gets nervous, excitable, loses patience and sometimes gets 
violent. 

Mental status examination revealed the veteran was oriented, 
coherent, and cooperative. He was noted to exhibit 
irritability and excitability, poor emotional control, memory 
was impaired for immediate recall and past events, with very 
poor concentration. He denied tears, delusions, or 
hallucinations. The examiner noted that the nervous condition 
found could not be completely and definitely dissociated from 
the automobile accident. Diagnosis was history of cerebral 
concussion, and anxiety reaction.

In a September 1975 rating decision, the RO granted service 
connection for a nervous condition and assigned a 30 percent 
rating effective from December 7, 1971, the date of receipt 
of the claim. 

In a VA Form 21-4138 received on February 17, 1976, the 
veteran stated as follows:

"I wish to reopen my service-connected claim for 
nervous condition because I feel my disability has 
increased in severity. I have been receiving continuous 
outpatient treatment at the Brooklyn outpatient clinic 
for the past few years. I am not gainfully employed at 
present. Request you secure a report of this treatment 
for the purpose of reevaluating my claim for a higher 
rating due to increased disability."

VA outpatient records of psychiatric treatment from September 
1975 to February 1976 reflect that in September 1975, the 
veteran described recurrent episodes of uncontrollable rage 
and that he had not been taking his medications as 
prescribed. His medications were changed and two weeks later, 
he reported feeling better on the changed medications. 

October 1975 VA outpatient treatment notes reflected that the 
veteran was seeking a letter regarding his disability from 
the psychiatrist, to the effect that he was receiving 
treatment for a nervous condition which impaired his ability 
to work. The veteran failed to keep an appointment in 
October, and when seen in November 1975, reported that he 
felt better. In December 1975 he was hospitalized for gunshot 
wounds. It is noted that he was shot at again a few days 
after discharge, but the bullets missed him. He was fearful 
of another attack, had lost much weight, appeared tense, and 
was resentful that a gun permit had been denied to him. Later 
in December 1975, he reported feeling better, and stated that 
he was unable to find work. In February 1976, medications on 
which he was maintained from September 1975 were renewed, and 
he was again evaluated for a pain in the sternal area from 
the prior gunshot wound in which the bullet penetrated the 
chest and lodged in the sternum.

A deferred rating decision of March 1976 reflected that the 
veteran received treatment at the Brooklyn RO during the 
prior six months.

On April 1976 neuropsychiatry examination, the veteran 
complained that he was very jumpy and easily upset. He 
reported getting along well with his wife. He worked as an 
auto mechanic part-time, when he is able to work, and was 
working two days a week for a friend. He reported attending 
the VA clinic every two weeks for restlessness and edgy 
feelings. On mental status examination, he was casually 
dressed, cooperative, and with good eye contact. He answered 
questions readily with appropriate affect. He was tense and 
worried, and sat with arms folded across chest and restless 
legs. Memory was good, and orientation accurate.

He reported remaining home all the time in order to stay out 
of trouble and was afraid he might become violent. At home, 
his violent temper caused breaking doors and windows. He felt 
bad because he could not hold a job. There were no special 
fears, no phobias. He always felt edgy because he anticipated 
something bad happening to him. He wanted to go to school, 
but felt too nervous to do so and had no plans for the 
future. Judgment and insight were superficial. Neurological 
examination showed gait and station normal. Romberg negative, 
and cranial nerves negative. All deep reflexes were equal and 
active, with no pathological reflexes. Coordination was good 
with no disturbance in balance. The examiner noted a 
diagnosis of anxiety reaction with history of cerebral 
concussion, with moderately severe industrial and social 
impairment.

In a May 1976 determination, the RO advised that the evidence 
did not warrant a rating greater than the assigned 30 percent 
for the service-connected nervous condition since the 
veteran's complaints reflected only considerable industrial 
impairment.

In a letter dated in July 1976, the veteran expressed 
disagreement with the rating and requested an explanation. In 
an August 1976 letter, the RO explained that the veteran's 
nervous condition was rated 30 percent , and his facial scars 
10 percent for a combined 40 percent rating.

In a letter received at the RO in January 1977, the veteran 
indicated that he was unable to comply with a previously 
scheduled VA examination because he was incarcerated. He 
indicated that he was still interested in appealing the 
current 40 percent rating, and that his service-connected 
condition had affected his memory. The veteran was 
incarcerated from September 1976, with scheduled release from 
prison in October 1977, according to an August 1977 report of 
contact and letter from his wife. 

In a January 1977 letter, the RO advised that evidence of a 
worsened condition was required for an increase in the 
rating, and the veteran was scheduled for VA examination in 
August 1977. 

On August 1977 psychiatric examination requested by VA and 
conducted in the correctional facility, the veteran was noted 
as serving a 2-4 year sentence for armed robbery. The 
examiner noted the veteran was clean and tidy, with normally 
erect gait. He responded to all questions without delay. 
Memory was fairly well preserved to recent and remote events 
because he was able to give his chronological data quite 
relevantly. Facial expressions projected mild anxiety. He 
reported his history of hospitalization at VA. He denied 
suicidal or homicidal ideations at that time or in the past, 
or use of dangerous drugs or habitual use of alcohol. He 
admitted that a few years back he thought he had an 
experience hearing strange voices, but did not elaborate. The 
psychiatrist noted that the veteran was able to concentrate 
on the subject under discussion. His conversation was quite 
logical and coherent. Loose association was absolutely 
absent. Paranoid symptoms, delusional material, or any other 
bizarre ideas were not elicited during the examination. He 
was able to perform Serial VII's correctly, and to interpret 
proverbs and similarities slowly. 

The examiner opined that generally speaking, the veteran was 
short-tempered and at times very demanding, insisting to be 
prescribed Valium or Dalmane, and spent a lot of time 
persuading the examiner to give him Valium or Dalmane. He 
related being on those medications while hospitalized at VA 
and was able to be on it for a year. Diagnostic impression 
was personality disorder of anti-social type 301.7. The 
examiner recommended that in view of the veteran's mild 
anxiety symptoms and complaints of insomnia, individual or 
group psychotherapy was recommended as soon as possible. The 
psychiatrist noted that the veteran's demand for Valium and 
Dalmane should be gently denied.

In an October 1977 determination, the RO advised that the 
veteran's claim for a higher rating for a nervous condition 
had been considered, however, the evidence did not warrant a 
rating higher than the 30 percent currently assigned.

In a November 1977 VA Form 21-2545 medical examination 
report, the examiner noted that the veteran had only minimal 
disability due to anxiety symptoms or possible residual 
organic brain change due to head injury in 1968. 

On November 1977 the veteran was provided with a VA fee basis 
psychiatric examination at another correctional facility. He 
was noted to be of good physical health and of average 
intelligence. He complained that he was nervous, slept 
poorly, and was intense and jumpy. He had been imprisoned 
since 1976. He requested an eye examination for an increase 
in that disability rating, and indicated that he wanted 
further rehabilitation particularly in education as he felt 
his military service deprived him of the opportunity for a 
proper education. He gave a history of anxiety type symptoms 
over the prior seven years, treated with Valium by VA 
doctors. He denied street drugs, and reported that he took no 
medications in prison. He reported that his nervous symptoms 
had been aggravated by his recent transfer to the 
correctional facility. He described being tense, jumpy, 
depressed and sleeping poorly. He anticipated parole in eight 
months. 

The examiner noted that the veteran impressed him as a self-
centered and somewhat immature individual of mediocre 
abilities. He was unstable emotionally and his judgment was 
poor. He was unable to sustain a stable adult adjustment to 
life, and anxiety and conversion symptoms had persisted. 
There were no symptoms of a thought disorder, or other 
evidence of a psychosis. Diagnosis was psychoneurosis anxiety 
type; residual of trauma and/or surgery to the left eye.

In a January 1978 notification letter and notice of appeal 
rights, the RO advised that the evidence of record, including 
VA examination of November 1977, warranted no increase in 
evaluation for the service-connected disabilities. The 
veteran did not appeal the decision.

November 1979 VA treatment records showed hospitalization and 
treatment for unrelated conditions. The RO continued the 
ratings for the service-connected disability by letter dated 
in February 1980. 

February 1981 VA outpatient treatment records show referral 
for hospitalization because he was upset over striking his 
wife and child. He indicated that he was then unemployed. He 
requested hospitalization for psychotherapy.  Diagnosis was 
generalized anxiety disorder, and explosive personality. 

A May 1982 letter from VA Unit Clerk to the veteran advised 
that the physician was unable to provide a letter the veteran 
requested, to the effect that he was unable to work, because 
he had not been recently seen by VA. 

In a VA Form 21-4138, dated in March 1982, the veteran filed 
a claim for increased rating, indicating that he was unable 
to work due to being medicated for the service-connected 
nervous condition. He reported being an outpatient at the 
VAMC, and asserted that he was totally disabled due to the 
service-connected nervous condition.

May 1982 through July 1982 VA progress notes of psychiatric 
triage show referral to mental hygiene clinic for follow-up. 
The examining nurse noted that the veteran was seen at the VA 
in Florida five months prior and was given Valium which he 
requested. The veteran appeared to be moderately irritable. 
He was concerned with having a letter signed stating that the 
was "unable to work." He was informed that it could not be 
done as his case was not known to the examiner. The nurse 
noted that the veteran did not appear to be suicidal at that 
time. He claimed drinking about two beers a day and one glass 
of wine on the weekend. He requested something to relax him 
and was given Thorazine until seen by the team. The veteran 
indicated that he buys Valium in the street, and the examiner 
explained that he might be taken off medications and treated 
with psychotherapy, to which he agreed. 

In a June 1982 letter, the RO noted that the evidence did not 
warrant an increase in the combined 40 percent rating for the 
service-connected disabilities. Further, the veteran did not 
meet the minimal requirements for a total evaluation due to 
individual unemployability. 

A June 1982 VA psychiatric intake evaluation reflects 
complaints of getting tense, nervous, violent, drinking beer 
everyday, and getting destructive. Mental status examination 
showed he was casually dressed. He stated that he was getting 
tense, nervous and depressed. The examiner noted that he was 
coherent, relevant, spontaneously productive and overly 
talkative. He reported not being able to handle pressure on 
the job and that he did not get along with people. He denied 
ideas of reference, paranoid delusions, auditory and visual 
hallucinations, homicidal and suicidal ideations at that 
time. He had no close friends, did not socialize, and his 
affect was shallow. Tentative diagnosis was schizophrenia, 
undifferentiated type; alcohol dependency.

Later in June 1982, the veteran was noted as relaxed and in 
good mental contact. He indicated that he was not taking 
Haldol because it was too strong for him. He related getting 
into a fight with a man and breaking the man's nose. He was 
afraid to go to work because the man would retaliate. He 
reported working for a car service and that the man had been 
hanging around the neighborhood. 

In a June 1982 report styled For Release of Medical 
Information, the examiner noted that the veteran had been in 
treatment for his nervous condition on and off since 1975. He 
was last hospitalized at Brooklyn VA for three weeks in 1978. 
The veteran was getting emotionally tense and anxious and 
depressed. His frustration tolerance was low and he easily 
got into arguments and fights. He stated that he was unable 
to take pressure on the job to get along well with people on 
the job. He had no close friends and did not socialize. He 
was involved in a fist fight with a man on the street 
recently. He has been treated with supportive psychotherapy 
and pharmacotherapy. He was last seen at the clinic one week 
prior, and needed further treatment. 

In a July 1982 rating notification letter, the RO determined 
that based upon all the evidence of record including recent 
VA outpatient records through June 1982, the nervous 
condition rated as 30 percent disabling was to be continued.

A September 1983 letter from VA Chief Medical Administration 
Officer to the State Supreme Court indicated that the veteran 
had been attending the VA mental hygiene clinic at various 
periods from April 1975, and was last examined in September 
1983. The examiner noted that the veteran had a history of 
six hospitalizations at VAMC, was being treated with 
pharmacotherapy and supportive psychotherapy and his response 
was fair. He needed further treatment and would receive 
therapy on a regular basis. The information was for 
consideration in the disposition of the veteran's criminal 
case.

In April 1985, the veteran applied for an increase in 
benefits while incarcerated. A September 1985 VA Form 21-4193 
reflected that the veteran had been incarcerated in October 
1983 and was due for parole release in April 1986. The 
veteran's rating was then subjected to reduction under 
applicable VA regulations due to his conviction for a felony 
committed after October 7, 1980. No further medical records 
were received on the veteran's behalf until July 1986 when he 
filed a claim for illness due to agent orange exposure. This 
claim was denied in an August 1986.

The veteran was paroled in October 1986. In November 1986 he 
again claimed Agent Orange exposure and an increased rating 
for his disabilities. In a March 1987 letter, the RO again 
denied the claims for disability due to AO exposure and for 
an increased disability rating for the service-connected 
disability as not shown by the evidence. 

In March 1988 the veteran filed another claim for increase in 
his service-connected nervous condition, based on worsening 
disability. He asserted treatment for his nervous condition 
at VAMC outpatient mental hygiene clinic.

On June 1988 VA psychiatric examination, he complained that 
he was unable to work because he was unable to cope with 
people, got tense and anxious and could not hold the job, and 
that he got easily frustrated and into fights.

He recounted his Vietnam experiences as a driver for one of 
the Majors, and that he saw people killed and starving. He 
reported watching everything on TV including war movies. He 
did not go out on July 4th  or New Year's Eve because he was 
afraid if someone bumped into him he would blow up or start 
to fight. He reported that he had stupid dreams. He drank 
beer once in a while and denied use of drugs. His 
socialization was limited, and he felt he was better off 
without friends. He reported incarceration for two years for 
fights and three years for possession of a weapon. He had 
been released in November 1986, and was unemployed since. He 
spent his time helping his wife, reading, watching TV and 
doing exercise. He reported being hospitalized three or four 
times at VA, the last time in 1976, and that he attended VA 
outpatient mental health clinic irregularly. He was not given 
any medications while incarcerated, and was not currently on 
medication.

On mental status examination, the veteran was noted as 
casually dressed and neat. Concentration was limited when he 
was anxious, and he reported that his concentration was 
alright. Affect was constricted but appropriate, speech 
normally productive, and responses were relevant. He denied 
hallucinations or delusional ideas, and did not feel people 
were against him or talking about him. He just did not like 
being with people and was afraid of getting into a fight. He 
related that after Vietnam he got easily excited and most of 
the time feels tense. He cannot hold a job because if the 
boss yells he has to leave because he does not want to fight. 
He related that he was hard to get along with, and had no 
friends. There were no suicidal or homicidal ideas or 
destructive tendencies at the time of examination. He was 
able to do simple arithmetic and was not well versed in 
general information. Insight was superficial, memory was not 
impaired, and judgment was adequate for VA purposes. The 
psychiatrist concluded with a diagnosis of organic mental 
disorder, organic personality and anxiety syndrome.

In a July 1988 deferred rating decision, the RO noted review 
of the June 1988 VA examination, and concluded that there was 
no evidence of increased disability warranting an increased 
rating. 

October 1988 VA outpatient treatment notes include an initial 
evaluation report which reflects that on mental status 
examination the veteran was healthy and casually dressed, 
with good eye contact, cooperative and responsive, but with a 
quite defensive and irritable attitude. There was psychomotor 
agitation. Affect was intense and self-centered. Mood was 
anxious, apprehensive, and with underlying anger and 
hostility. He denied hallucinations and delusions. He 
endorsed infrequent nightmares and flashbacks. Appetite and 
sleep were noted as okay, with some startle reactions while 
sleeping. There were no apparent thought or perceptual 
disorders. The veteran denied suicidal or homicidal thoughts 
or situations. Sensorium was clear and he was oriented times 
three. Attention deficit compromised his memory ability. 
Cognitive ability appeared to be poor, with problems handling 
his frustration tolerance, explosiveness, and treatment 
compliance. Insight was poor. 

Diagnosis was AXIS I post-traumatic stress disorder, chronic, 
rule out dysthymic disorder; AXIS II Borderline personality 
disorder; AXIS III status post MVA. Prognosis was guarded. 

The examiner opined that due to the veteran's complex 
psychopathology including PTSD history and personality 
problem his psychosocial functioning is judged very poor and 
financial assistance is needed. His service connection needs 
to be increased in order to maintain his family living 
condition. Education and job rehabilitation was highly 
needed, and he should follow up at the mental health clinic. 
Pharmacotherapy was recommended for trial. The examiner noted 
that the veteran's problem is chronic and may interfere with 
his activities of daily living and functioning. His ability 
to handle stress and competitive situations could not be 
evaluated at that time, and jobs not involving much 
interpersonal contact and not pressured seem to be desirable.

An October 1988 VA consultation report showed that the 
veteran lived with his wife and children, and was unemployed 
since 1969. The veteran described severe PTSD symptoms on 
returning from Vietnam in 1969, and related improving. He had 
a significant degree of bitter angry feelings about his 
situation, and wanted his disability upgraded. The examiner 
noted that the veteran did not describe ongoing PTSD 
symptoms, but was still angry at the system. He denied a drug 
or alcohol problem. Mental status examination showed him to 
be neatly dressed, cooperative, and adequately related. 
Speech was normal rate, tone. Affect was full range and mood 
congruent. There was no formal thought disorder, delusions, 
or hallucinations. He was not suicidal or homicidal, and 
cognition was intact. Assessment was PTSD, attenuated. 

November 1988 VA outpatient MHC treatment notes reflect that 
the veteran was referred for treatment for irritability and 
complaints of bad dreams and inability to hold a job, but 
that he was involved in vocational rehabilitation. He felt 
Valium had been helpful in the past at a higher initial dose 
that had been decreased. He had no active problem with 
impulse control. He had begun vocational education and was 
interested in working in heavy equipment and had no 
flashbacks or blackouts. He was worried about maintaining his 
family and being able to support them. He had sustained a 
herniated disc about three and one-half years prior, and took 
medication three times a day for this. He denied alcohol or 
drug abuse. He recounted his war experiences, and related 
that he was discharged due to psychiatric symptoms and being 
too anxious and unable to control himself. 

A January 1989 note showed complaints of frequent anxiety. A 
June 1989 statement recounted his wartime experiences in 
Vietnam to which he attributed his psychiatric disability. 

A March 1989 VA vocational rehabilitation counseling record 
narrative supplemental sheet, VA Form 28-1902n, reflects 
evaluation for vocational rehabilitation program. The writer 
noted that the veteran was seen in March 1989 for additional 
follow-up and assessment from previous placement in the FEGS 
program, and there was an issue of his ability to 
concentrate, learn, and attend regularly, and to determine 
whether he could handle full time competitive employment. He 
was due to complete the program in December. It was noted 
that the veteran had family problems, and was having fights 
with his wife. Training was extended for three more weeks. It 
was noted that one of the veteran's problems was related to 
his disorder. He was described as easily prone to anger when 
frustrated, intermittently displayed. However, he was noted 
at a stage where he was willing to listen and take 
appropriate steps to help himself. He was enrolled into an 
ongoing therapeutic evaluation program under Dr. Jasser. He 
did well in all mechanical activities. Weak areas were noted 
as spatial abilities, but they were not significant and for 
the most part, the veteran had excellent skills for many 
different kinds of mechanical applications. He did very well 
in the major appliance repair program based upon the 
teacher's reports and was well suited for that particular 
occupation. It was noted that after discussion and the 
doctor's verbal report, that the veteran had a chance to 
sustain himself in the area of Diesel Mechanics. It was felt 
that the veteran should be placed in a course that provided 
counseling, and a school was identified and he was thought 
eligible for a six month course. He passed the entrance 
requirements, and the only other problem was noted to be that 
he had a herniated disc at one time. When the matter was 
discussed with the veteran, he related that he had hurt his 
back a year prior, but he was not under active treatment for 
it. After review of the occupation and physical limiting 
factors, and based on the veteran's assurances that he had no 
current problems with his back, the assessor felt that the 
veteran's entrance into the field of Diesel Mechanics was 
feasible.

In a March 1989 rating decision, the RO increased the rating 
to 50 percent effective from March 29, 1988. 

A June 1989 VA psychiatry examination by a different 
psychiatrist from the June 1988 VA examination revealed 
complaints of intrusive war memories, anxiety, and fear with 
recurrent violent episodes. The psychiatrist noted that the 
veteran had been treated at VA for over 15 years, and had 
received various evaluations, with various diagnoses. Past 
diagnoses included schizophrenia, undifferentiated type; 
PTSD, explosive personality disorder, generalized anxiety 
disorder, borderline personality disorder. The veteran was 
treated with psychotherapy and pharmacotherapy of various 
medications. Current complaints were of nervousness, periodic 
depression, sleeplessness, startle reflex, a chronic state of 
withdrawal from all persons except his immediate family, 
hypervigilance, with a persistent fear of danger and 
fantasies of murderous self-defense. Complaints were of 
intrusive memories as well as dreams and flashbacks of combat 
violence. He reported avoidance of loud noses, crowds, 
situations which he perceives as potential for conflict. He 
felt that if someone was involved in an argument with him, he 
might kill someone, therefore he had no friends, and was seen 
at the outpatient clinic following minor marital arguments. 
He had been involved in numerous incidences of violence, and 
on two separate occasions shot several people, the first one 
in Vietnam, and the second for which he did three years of a 
five-year prison term. He asserted that his disability 
warranted a higher evaluation. 

Mental status examination revealed that he was tense, 
casually dressed, and nervous. He was superficially 
cooperative but appeared on edge. He was alert and oriented 
times three. Speech was pressured, rapid, but goal directed, 
without flight of ideas or loosening of associations. No 
delusions were elicited. He was obsessed with self-defense. 
He had no suicidal ideation, auditory or visual 
hallucinations, but had intrusive combat mental visualization 
that he could distinguish from reality. General information 
was appropriate to the level of education. His memory was 
intact, insight and judgment grossly impaired, regarding 
matters of personal safety. Impression was AXIS I PTSD; AXIS 
II Mixed personality disorder, Paranoid, obsessive, 
compulsive, explosive, schizoid; AXIS III past history of 
head injury. The psychiatrist noted severe occupational 
impairment, and severe social impairment.

Few records were received pertinent to the claim thereafter, 
until a January 1991 claim for increase indicating that he 
was extremely tense, preoccupied and depressed about his 
life, prone to arguments and fights, had nightmares about 
Vietnam, startled easily, avoided loud noises, and spent most 
of his day watching TV.

March 1991 VA examination showed the veteran resides with his 
wife and children. The examiner noted that the veteran had 
been previously examined by two different psychiatrists in 
June 1988 and June 1999, with different diagnoses of organic 
mental disorder and PTSD. 

The veteran complained of recurrent anxiousness, nervousness, 
irritability, insomnia, flashbacks, nightmares, violent 
tendencies, poor interpersonal relationships, and isolation. 
Since his last examination he was noted to be residing with 
his family and attending a VA outpatient group and individual 
therapy. He stated he was unable to work because he could not 
stand being with people, gets tense, irritable, and sometimes 
violent, and had no control over himself. On examination he 
was anxious and cleanly dressed. He reported flashbacks and 
nightmares related to combat experiences, and that he had 
memories of shooting snipers in the jungle. He denied 
suicidal and homicidal thoughts. He drank small amounts of 
alcohol occasionally. He complained of poor concentration. 
Memory and calculations and abstractions were noted as fair. 
He was well oriented, and stated that he watched TV and did 
household chores. The veteran indicated that his treatment 
had been helpful in improving his communication with people. 
Diagnosis was PTSD, among others.

A June 1991 rating decision continued the denial of a rating 
higher than 50 percent, or for a TDIU. The veteran did not 
appeal the rating.

In an August 1993 claim the veteran asserted a higher rating, 
stating that vocational training had not helped him, that he 
was industrially impaired, and had not held a full-time job 
since 1969. 1992 1993 medical records submitted in support of 
the claim were for unrelated conditions. 

A December 1993 rating decision denied an increased rating, 
and the veteran filed a notice of disagreement. 

August 1994 VA examination shows continuing treatment at the 
VAMC in group psychotherapy and individual psychiatric 
counseling. The veteran was noted as unemployed. He related 
that he was very impatient, very nervous, and did not like to 
be with people. 

Mental status examination showed he was oriented times three, 
relevant and coherent. His mood fluctuated, and affect was 
appropriate. He endorsed feeling irritable and angry, and 
experienced frequent flashbacks and nightmares pertaining to 
his combat experience. He had exaggerated startle response, 
hypervigilance, thought avoidance, feelings of detachment and 
estrangement, a very short fuse, and frequent outbursts of 
anger. He denied suicidal thoughts or anhedonia. Memory and 
concentration were impaired, and sleep erratic. He had no 
hallucinations, delusions, obsessions, compulsions or panic 
attacks.

A February 1995 rating action denied a rating greater than 50 
percent. VA outpatient treatment records from April 1990 to 
March 1995 showed treatment for various conditions. 

In a March 1996 hearing before a hearing officer at the RO, 
the veteran testified to the effect that he was unable to 
work since military service because of his disability. 

The veteran also underwent VA examination in April 1996, and 
endorsed symptomatology consistent with a diagnosis of PTSD. 
The examiner noted that the veteran was oriented times three, 
tense and anxious. He was able to do calculations fairly 
well. He had difficulty concentrating, and attention span was 
adequate. He had difficulty recalling recent events. He was 
free of hallucinations and sensorium was clear with no 
delusions. A GAF was noted of 51. On September 1997 VA 
examination, concentration and memory were noted as poor, and 
his GAF was noted as 48. 

On July 1998 VA examination, the examiner noted that the 
veteran was followed by VA, and was on various medications 
for his psychiatric condition. He attended PTSD group. He 
presented two notes from his treating physician, indicating 
that he was incapable of working at the present time, and 
there was a note dated in July 1998 indicating a violent 
outburst when he tried to attack his wife in addition to the 
violence. He had no memory of the event. He had a poor 
relationship with his children. He had a history of arrests, 
with his last arrest a few months prior for assault. He 
spends his days at home, watches TV and sleeps. He is afraid 
to go out for fear of becoming assaultive, and he has no 
friends. He complained of poor memory, anger, and feeling 
very edgy.

Mental status examination revealed that he was dressed 
casually, alert and cooperative, and had ongoing PTSD 
symptoms, most notably his temper. He becomes frustrated 
easily and engages in verbal and physical struggles with 
others. He reported intrusive thoughts, nightmares, 
hypervigilance, and paranoid feelings. He was anxious, 
restless, depressed more than half the time in the prior 6 
years, and felt hopeless. He did not participate in any 
activities and could not sleep. He denied auditory or visual 
hallucinations. On testing, he showed signs of cognitive 
impairment. Diagnosis was PTSD, with a GAF of 38.

The examiner opined that the veteran suffers from moderate to 
severe psychiatric incapacity. His ability to get along with 
people and tendency towards violence make it impossible for 
him to work at the present time, and interferes with family 
relationships. He was noted as incapable of carrying out 
duties of a normal life, and his spouse reported that when 
left alone, he did not take his medication or eat.

In an August 1999 rating decision, the RO increased the 
rating from 50 to 70 percent, effective from July 14, 1998, 
and granted entitlement to a TDIU. 

The veteran underwent VA examination in April 2000. He 
endorsed a full range of PTSD symptoms.

In a September 2000 rating decision, the RO revised the 
August 1999 rating decision, increasing the 70 percent rating 
to 100 percent effective August 25, 1993. Entitlement to 
special monthly compensation was denied.

In an October 2000 memorandum the veteran disagreed with the 
effective date assigned to the total disability rating. He 
asserted filing a notice of disagreement to the initial 
rating decision denying a claim of service connection for a 
nervous condition, and that he never received a statement of 
the case. He also claimed that he filed a notice of 
disagreement to a May 1976 rating that denied a higher 
evaluation of the service-connected nervous condition, but 
never received a statement of the case. Thus he asserted that 
both claims were still pending, and he was entitled to 
consideration of an earlier effective date for total 
disability rating on that basis. A February 2002 memorandum 
made similar assertions.

In a July 2002 statement of the case, the RO indicated that 
the appellant had provided sufficient evidence that a timely 
notice of disagreement relative to the May 1976 rating 
decision had been submitted in January 1977, and that the 
notice of disagreement had been pending from that time. 
However, the RO noted that the veteran had filed subsequent 
claims and had received eight rating decisions from 1977 to 
1991, which did not find that a 100 percent disability rating 
was warranted. Thus even if an appeal were still pending from 
that date, the evidence failed to support higher evaluations 
than those already assigned. The RO also noted that the issue 
of CUE in the September 2000 rating decision was moot since 
that rating was currently on appeal and had not become final. 
The RO issued a statement of the case pertinent to the NOD 
pending from 1976, and the veteran then perfected his appeal 
on the issue, which is now before the Board for adjudication.

D. Analysis

Given that the veteran currently has a 100 percent rating 
effective from August 25, 1993, the Board will forego a 
discussion of the veteran's disorder subsequent to that date 
under the former and revised rating revisions of November 7, 
1996, for mental disorders.

The Board's inquiry in this case is whether the evidence of 
record demonstrates a level of psychiatric symptomatology 
consistent with the award of higher disability ratings 
pertinent to any pending claims, as asserted.

In support of a total rating retroactive to the December 1971 
date of claim, the veteran and his representative first argue 
that but for the RO's failure to furnish the required 
statement of the case he would have filed an appeal to the 
original rating decision denying service connection. He 
maintains that his right to continuously pursue a total 
rating was impeded by the RO's failure to provide the 
requisite statement of the case to his February 1973 notice 
of disagreement.

An issue is placed in appellate status by the filing of a 
NOD. See Archbold v. Brown, 9 Vet. App. 124, 130 (1996). The 
February 1972 rating decision denied the claim of service 
connection for a nervous condition. Thus the veteran's timely 
filed NOD in 1973 placed this issue (of service connection) 
in appellate status.

There is some controversy as to whether the veteran received 
the statement of the case issued by the RO in November 1973. 
However, the Board finds resolution of this controversy 
unnecessary since the issue that would have been appealed, 
that of service connection, was subsequently granted in 
September 1975, effective from the original date of claim. 
Thus, even assuming arguendo that the veteran had indeed 
received the statement of the case and perfected an appeal on 
this issue, no greater benefit than service connection for 
the disability could be granted by the Board. The Board finds 
no prejudice to the veteran from his alleged failure to 
receive the November 1973 statement of the case. The issue he 
would have appealed was nevertheless granted in a September 
1975 rating action.

The Board also notes that more than one year following his 
separation from service, the RO received the veteran's 
initial application for service connection for a nervous 
condition, on December 7, 1971. The record is devoid of any 
communication from the veteran prior to 1971 that could be 
construed as a formal or informal claim for benefits 
identifying the benefit sought. It follows that an effective 
date for service connection for a mental disorder earlier 
than December 7, 1971, is not available. 

The veteran also argues for the first time in the long 
history of this case, that his VA Form 21-4138, dated in 
February 17, 1976, was a notice of disagreement with the 
initial 30 percent rating assigned in the September 1975 
rating decision. He further asserts that subsequent to a May 
1976 rating denying an increase, he filed statements in July 
1976 and January 1977 in disagreement with the May 1976 
rating action, and that no statement of the case was ever 
issued by the RO.

The threshold question is whether the veteran's February 1976 
correspondence is a new claim for an increased rating based 
on worsening disability, or is, as he now contends, a NOD 
with the initial 30 percent rating assigned. The text of this 
communication has been set out in the factual background 
section above for reference.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in judging whether a communication can 
be "reasonably construed" as a NOD expressing dissatisfaction 
with a VA adjudicative decision, consideration should be 
given not only to the actual wording of the communication, 
but also to the context in which the communication was 
written. Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991). 
While special wording is not required, the NOD must be in 
terms which can be reasonably construed as disagreement with 
the determination and a desire for appellate review. 38 C.F.R 
20.201. The notice of disagreement must be filed within one 
year from the date of mailing of notice of the result of 
initial review or determination, and such notice, and 
appeals, must be in writing and filed with the agency of 
original jurisdiction which entered the determination with 
which disagreement is expressed. 38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.201.

The Board concludes, on review of the February 1976 
statement, that there is no expression of dissatisfaction 
with the initial rating, or words evincing an intent to 
appeal the initial 30 percent rating decision to the Board, 
as the veteran now asserts. See Gallegos v. Principi, 283 
F.3d 1309 (Fed.Cir. 2002). Broadly construed, the words 
unambiguously reflect a new claim for an increased rating 
based on increased disability, and not an appeal of the 
September 1975 initial rating decision. As noted above, the 
veteran is free to file a claim for CUE with specificity, if 
he wishes further review of the final September 1975 rating.

In response to the RO's May 1976 rating decision, the veteran 
submitted statements dated in July 1976 and January 1977. 
Broadly construed, the Board finds that these statements 
evinced disagreement with the May 1976 rating, and placed the 
claim in appellate status. The appeal was recently perfected 
to the Board. Accordingly, the Board will address entitlement 
to increased ratings pertinent to the service-connected 
nervous condition recharacterized as PTSD, from the February 
17, 1976 claim for increase, forward. 

At the time of the February 1976 claim, the veteran's nervous 
condition was rated as 30 percent disabling, effective from 
December 7, 1971, under diagnostic code 9400. The record 
reflects that from February 1976 the veteran was diagnosed 
with various disorders including anxiety reaction. In March 
1988, he reported symptoms reflective of those identified 
with PTSD, and in October 1988, he was diagnosed with PTSD, 
confirmed in subsequent examinations. As noted above, the 
rating criteria for PTSD were amended February 3, 1988, and 
the RO found that the veteran's disability had increased, 
effective from the March 1988 date of claim, and awarded a 50 
percent rating effective from that date.

For the period prior to March 1988, the veteran's symptoms 
included being jumpy, easily upset, restless, edgy, tense and 
worried, and a reportedly violent temper. In April 1976, the 
veteran was noted as working two days a week, and an 
assessment of moderately severe impairment was noted. While 
incarcerated from September 1976, two psychiatrists assessed 
generally mild anxiety symptoms with memory fairly well 
preserved, insomnia, and no use of medications while in 
prison from 1976 to 1977. In June 1982 he was noted as 
working and reported being afraid to go to work because of 
the threat of violence from a man with whom he had a physical 
altercation. A longitudinal review of the veteran's 
disability picture from February 1976 reflects mild anxiety 
symptoms and impairment in the ability to establish effective 
and wholesome relationships, warranting no more than a 30 
percent rating under criteria effective prior to or after 
February 3, 1988 up to March 1988. A higher 50 percent rating 
is not for assignment as the evidence fails to show increased 
social and industrial impairment before or after February 3, 
1988, respectively. He was noted as living with his wife and 
children before incarceration, and records after his release 
from prison in 1986 are devoid of indications of increased 
disability. 

Beginning in March 1988, the preponderance of the evidence 
reflects an increasing level of disability, warranting a 50 
percent rating. In March 1988 examination, the examiner noted 
both PTSD symptoms and anxiety. In October 1988, he was 
diagnosed with PTSD and pharmacotherapy trial was noted, 
reflecting sustained increase in disability. Although he was 
not employed, vocational training, education, and jobs not 
requiring much interpersonal contact were recommended by the 
examiner, and the veteran was noted to be maintaining 
relationships living with his wife and child. Given his 
participation in vocational training, his reported interest 
in working, and his suitability for diesel mechanic training 
assessed as feasible in a March 1989 vocational assessment, 
there is no showing of the level of severe impairment in the 
ability to obtain or retain employment as necessary for a 
higher 70 percent rating for PTSD under the amended rating 
criteria. 38 CFR 4.132 (effective after February 3, 1988). 
Thus although symptomatology showed some worsening over this 
period, severe impairment in the ability to obtain or retain 
employment is not shown for a higher 70 percent rating. The 
veteran was engaged in vocational training in 1989 designed 
to address his unemployed status. Further, there is sparse 
evidence thereafter until his January 1991 claim.

The veteran asserted worsening disability in his January 28, 
1991 claim, and a March 1991 VA examination revealed that he 
spent most of his day watching TV and doing household 
chores. The Board finds that the evidence is in equipoise as 
to whether the veteran was demonstrably unable to obtain or 
retain employment due to his disability, even after 
vocational training. Resolving reasonable doubt in favor of 
the veteran, the Board finds a 100 percent rating is 
warranted as of January 28, 1991, but no earlier for the 
reasons set forth above.


ORDER

Entitlement to a disability rating higher than 30 percent, 
for a nervous disorder recharacterized as post-traumatic 
stress disorder (PTSD), for the period prior to March 28, 
1988, is denied.

Entitlement to a disability rating higher than 50 percent for 
a nervous disorder recharacterized as PTSD, for the period 
after March 28, 1988 to January 28, 1991, is denied.

Entitlement to a total 100 percent disability rating for PTSD 
effective from January 28, 1991, is granted, subject to the 
law and regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


